Mr. Justice Green
delivered the opinion of the Court.
Prior to the institution of this suit, defendant herein had brought an action of forcible entry and detainer against the complainant herein. This bill was filed by the complainant to enjoin said action of forcible entry and detainer, and to have the title to the premises in question adjudicated and determined.
An injunction was issued by the court at the instance of the complainant against the prosecution of defendant’s detainer suit. No terms were prescribed ifi the fiat for this injunction. It was broadly issued against. the maintenance of said detainer suit upon the taking of the pauper’s oath by complainant.
An answer was filed to this bill, proof was taken, and the cause remained in court for two years, when com*56plainant was permitted on her own motion to dismiss her bill without prejudice, and by the same decree the chancellor awarded a writ of possession in favor of the defendant for the land.
This action of the chancellor in awarding a writ of possession to defendant is assigned as error on this appeal, and we think'the assignment is well taken.
It is provided by the Code: “If a judgment or decree be that the party recover or be put in possession of the specific property, real or personal, the court may carry the same into effect by writ of possession or other process sufficient for the purpose.” Shannon’s Code, sec. 4727.
In this case there was no decree that defendant recover or be put in possession of the property in question. No such decree would have been proper on the pleadings.
There was no decree whatever on the merits of the controversy. There was only a decree dismissing complainant’s bill without prejudice, entered upon her motion.
Much was said at the bar with reference to the hardship that would be entailed upon the defendant if he were not allowed a writ of possession herein and was forced to further litigate these matters with complainant
However' this may be, defendant himself is alone to blame for his predicament The injunction in this case. was improvidently issued. The correct practice in cases this is to require a complaingjAt, seeking an injumc-'. *57tion to stay such proceedings at law, to confess judgment. Hartman v. Hartman, 2 Shan. Cas., 488. No effort was made by defendant to have the terms of the injunction modified. Defendant might have filed a cross bill herein, and thus hare put himself in a position to obtain affirmative relief upon the conclusion of this litigation.
In the absence of any attempt by defendant to obtain a dissolution or modification of the injunction, and in the absence of any cross bill by him, he cannot complain that relief is denied him. He has neither been diligent, nor has he asserted his rights by adequate pleadings. Gibson, Suit in Chancery, sec. 665.
The decree of the chancellor, in so far as it awarded a writ of possession, will be reversed, and defendant will nay the costs of this court.